Third District Court of Appeal
                               State of Florida

                       Opinion filed February 10, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1886
                      Lower Tribunal No. 16-12172B
                          ________________


                     Calvin Phaion Washington,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, William Altfield, Judge.

     Calvin Phaion Washington, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, C.J., and LINDSEY, and BOKOR, JJ.

     PER CURIAM.
     We affirm the lower court’s thorough, detailed, and well-reasoned

order denying Defendant’s motion for post-conviction relief filed pursuant to

Florida Rule of Criminal Procedure 3.850.




                                     2